DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 4,058,338).

1: Brown teaches a cup (a container shown in Figure 1 is capable of being used as a cup, and is in a cup shape) comprising: 
a cup body, wherein a fixing block (fixing block 40 and 44 connected to the outer peripheral wall of 2 via band 12) is fixedly connected to an outer peripheral wall of the cup body (cup body 2, generally indicated as 2); and 
a handle (handle 4), wherein a top end (top end shown in Figure 4, which is the top part of handle 4) of the handle is provided with a fixing connector (fixing connector shown in Figure 4, comprising 16 and the flared portion of 4, see Figure 4 below) capable of being detachably connected to the fixing block (capable of detachably connecting to the fixing block 40,44 in Figure 3), 


12: Brown teaches the claimed invention as discussed above for Claim 1 and Brown further teaches a cushioning member (72/74 ribs, that act as cushioning/biasing/retaining member) on an inner wall of the accommodating slot (see Figure 4).

15: Brown teaches the claimed invention as discussed above for Claim 1 and Brown further teaches a bottom end of the handle is a free end (free end of 4 towards the bottom, below 62, Figure 1).

.


    PNG
    media_image1.png
    411
    513
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2-11, 13-14, 16-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.